Citation Nr: 0934354	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  04-31 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right leg and foot.  

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left leg and foot.  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from April 1943 to November 
1945.  

By its decision of October 2008, the Board of Veterans' 
Appeals (Board) denied entitlement of the Veteran to initial 
ratings in excess of 10 percent for peripheral neuropathy of 
the right and left legs and feet.  In addition, the Board 
granted entitlement to a 10 percent rating for 
epidermophytosis pedis.  

An appeal only as to the Board's denial of initial ratings in 
excess of 10 percent for peripheral neuropathy of the legs 
and feet was thereafter taken to the United States Court of 
Appeals for Veterans Claims (Court).  The parties to that 
appeal jointly moved the Court to vacate the Board's action 
as to those matters and remand the issues to the Board for 
further consideration.  The basis for the joint motion was 
the Board's failure to provide an adequate statement of 
reasons and bases as to the source of the veteran's pain and 
numbness of the lower extremities.  Reference was therein 
made to VA treatment notes in which one or more medical 
professionals attributed the veteran's complaints of lower 
extremity symptoms to his peripheral neuropathy, as opposed 
to peripheral vascular disease.  By its order, dated in June 
2009, the Court granted the parties' motion, thus vacating 
the Board's October 2008 decision as to the initial ratings 
assignable for peripheral neuropathy of the legs and feet.  
The case has since been returned to the Board for further 
consideration.  

Notice is taken that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The threshold question presented by this appeal is whether 
the veteran's lower extremity complaints are attributable to 
his service-connected peripheral neuropathy of each leg and 
foot or some other nonservice-connected entity.  There is 
evidence for and against this point.  

It is pertinent to note that, with respect to any nonservice-
connected disability that may be present, the Court has held 
that under the duty to assist, where there are service-
connected and nonservice-connected disabilities affecting the 
same bodily part or system, medical evidence is required to 
permit the Board and adjudicators to determine the degree of 
disability attributable to the service-connected disability 
as opposed to the nonservice-connected disorder.  See Waddell 
v. Brown, 5 Vet. App. 454 (1993).  In Mittleider v. West, 11 
Vet. App. 181 (1998), the Court held that regulations require 
that, when examiners are not able to distinguish the symptoms 
and/or degree of impairment due to a service-connected 
disability from any other diagnosed disorder, VA must 
consider all symptoms in the adjudication of the claim.  As 
such, unless a VA examiner, based on his or her review of the 
record, concludes that some of the veteran's lower extremity 
symptoms are unrelated to his service-connected peripheral 
neuropathy, those symptoms that cannot be distinguished from 
his service-connected disorder must be considered in the 
evaluation of this disability.  Id. at 182.

On this basis, further medical input in the form of a VA 
medical examination, with medical finding or opinion as to 
the relationship between the veteran's lower extremity 
symptoms and his service-connected peripheral neuropathy and 
various nonservice-connected disorders, inclusive of 
peripheral vascular disease, is deemed advisable.  
Accordingly, this matter is REMANDED for the following 
actions:

1.  Ensure compliance with the provisions 
of 38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002 and Supp. 2008); 38 C.F.R. § 3.159 
(2008).  

2.  All records of VA medical treatment 
not already on file, which were compiled 
at VA facilities since July 2008 and that 
pertain to the veteran's peripheral 
neuropathy of each lower extremity, 
should be obtained for inclusion in his 
claims folder.

3.  Thereafter, the Veteran should be 
afforded a VA peripheral nerves 
examination for the purpose of 
determining the nature and severity of 
his service-connected peripheral 
neuropathy of each leg and foot.  As part 
of such examination, the VA examiner is 
asked to offer medical input 
distinguishing to the extent possible 
those symptoms and manifestations 
specifically attributable to the 
veteran's service-connected peripheral 
neuropathy of each leg and foot, from any 
nonservice-connected entity, including 
peripheral vascular disease, cervical 
myelopathy, aging, or other disorder.  
The claims folder in its entirety is to 
be furnished to the VA examiner and the 
report of such examination should include 
a statement by the VA examiner that the 
claims folder was received and reviewed.  

4.  Lastly, readjudicate the issues of 
the veteran's entitlement to initial 
schedular and extraschedular ratings in 
excess of 10 percent for peripheral 
neuropathy of the right leg and foot and 
for peripheral neuropathy of the left leg 
and foot, based on all of the evidence on 
file and all governing law and 
regulations.  If any benefit sought on 
appeal remains denied, the Veteran and 
his attorney should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claims for benefits.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 



purpose of this remand is to obtain additional evidentiary 
development.  No inference should be drawn as to the outcome 
of the matters on appeal by the actions herein requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


